UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
DATA MOUNTAIN SOLUTIONS,                  )
INC., et al.,                             )
                                          )
              Petitioners,                )
                                          )
       v.                                 )                 Civil Action No. 08-1623 (PLF)
                                          )
GREGG GIORDANO, et al.,                   )
                                          )
              Respondents.                )
__________________________________________)


                                 ORDER AND JUDGMENT

              For the reasons given in the Opinion issued this same day, it is hereby

              ORDERED that the arbitration award entitled “Modified Final Award of

Arbitrator,” dated November 14, 2008, is CONFIRMED in its entirety; it is

              FURTHER ORDERED that [11] the motion to partially vacate or modify the

award is DENIED with prejudice; it is

              FURTHER ORDERED that [27] petitioners’ motion for a temporary restraining

order and preliminary injunction is DENIED as moot; it is

              FURTHER ORDERED that [28] petitioners’ motion for an order under Rule 64

of the Federal Rules of Civil Procedure is DENIED as moot; and it is
              FURTHER ORDERED that this Order and Judgment shall constitute a FINAL

JUDGMENT in this case. This is a final appealable order. See FED . R. APP . P. 4(a).

              SO ORDERED.


                                            /s/
                                            PAUL L. FRIEDMAN
                                            United States District Judge
DATE: January 15, 2010




                                               2